DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities: the final clause of the claim (beginning with “movement of the tool spindle”) appears as if it is included in the at least one linear axis.  The indentations for what is included in the at least one linear axis should be different from the final clause that describes the movement capability of the tool spindle.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: the phrase “wherein finger mill” in Lines 5-6 should be written as “wherein the finger mill.”  Appropriate correction is required.
Claim 10 is objected to because  the claim recites “a slanted position” but it is odd to state position when “orientation” is what is intended.  Appropriate correction required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, 11, 13, 18, 21 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “changes a direction of rotation of the toothed workpiece while the finger mill is guided along the edge of the entire tooth during chamfering thereof” in Lines 2-4.  It is unclear how the workpiece direction of rotation is considered reversed while the finger mill is guided along the edge of the entire tooth space.  It would seem that the one thing would have to happen after the other.  That is, it is not clear at what point during the machining of the tooth space does the reversal occur because it is written as if during the machining in one direction is somehow reverses somehow over the entire edge.  It should be written clearly at what point the rotation ends in one direction and then goes in the other direction.  Appropriate correction required.
Claim 7 recites “axially on a toothed side of the edge of the toothed workpiece” in Lines 7-8.  It is unclear what constitutes a toothed side of the edge and what is not considered a toothed side of the edge.  Appropriate correction required.
Claim 10 recites “a first plane in which the axis of rotation of the workpiece holder is extending and which extends parallel to the first linear axis.”  It is unclear whether the first axis is what is intended here as the first linear axis is described as being perpendicular to the workpiece holder axis such that it is not clear that the first plane that extends in the workpiece holder axis is parallel to the first linear axis.  Appropriate clarification required.
Claim 13 recites “determine a second chamfer shape on the basis of the first chamfer shape; and output data to graphically represent the first chamfer shape and the second chamfer shape” in Lines 4-7.  It is unclear how the control determines a second shape that to be machined by on the basis of the first chamfer shape.  It is also unclear how the control graphically represents the respective chamfer shapes or sizes.  Appropriate correction required.
Claim 23 recites “axially on a toothed side of the edge of the toothed workpiece” in Line 4.  It is unclear what constitutes a toothed side of the edge and what is not considered a toothed side of the edge.  Appropriate correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 9, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeller (US Pub. No. 2016/0089737 A1).
(Claim 8) Zeller discloses an apparatus (1) for chamfer machining of a toothed workpiece (10).  The apparatus includes a workpiece spindle (50) having a workpiece holder (55) rotatably supported about an axis of rotation (C1) for holding the toothed workpiece; a tool spindle (34) having a tool holder (36) rotatably supported about an axis of rotation for holding a finger mill (35) and a control having a microprocessor (¶ 0019).  The control configured to chamfer machine the toothed workpiece (Figs. 4, 5) by moving the tool spindle along the first linear axis X (X3; ¶¶ 0043, 0048) in a direction perpendicular to the axis of rotation (C1) of the toothed workpiece holder and the second linear axis (Z1; ¶ 0048) relative to the workpiece spindle such that the finger mill is guided along an edge of the workpiece while the workpiece is rotated about its axis of rotation (C1), with an orientation of the axis of rotation of the tool holder extending at an angle with respect to the axis of rotation of the workpiece holder (C1) and at an angle to a plane that extends perpendicular to the axis of rotation of the workpiece holder (¶¶ 0044, 0048; A3; Figs. 4, 5).  The control is also configured to control a movement of the tool spindle along the first linear axis X (X3) and the second linear axis Z (Z1) such that different axial regions of the finger mill come into contact with the edge of the toothed workpiece (¶¶ 0044, 0048).  That is, the pivoting movement about axis A3 and the movement about the second linear axis (Z1) leads to contact of differing axial regions of the finger mill.
(Claim 9) The tool spindle is capable of being pivoted on traveling through the tooth space (¶¶ 0044, 0048; A3).  The control is capable of pivoting the tool spindle via the first pivot axis (A3) on traveling through the tooth space to reduce variations of an angle of a chamfer created by the finger mill on the edge of the toothed workpiece (¶¶ 0044, 0048).  
(Claim 22) The finger mill has a cylindrical body (35; Fig. 4).
(Claim 23) The control is configured to arrange the tool holder at a position that is, with respect to the axis of rotation of the workpiece holder (C1), radially outside of the edge of the workpiece and, as best understood, axially on a toothed side of the edge of the toothed workpiece such that the finger mill extends, starting from the tool holder, from a radially outer position next to the toothed workpiece through a space between two teeth of the toothed workpiece to the edge of the toothed workpiece at a radially inner position (Figs. 3A to 3E).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 13, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeller (US Pub. No. 2016/0089737 A1) in view of Kametani et al. (JP 61-152320 A).
(Claims 1 and 6) Zeller discloses an apparatus (1) for chamfer machining of a toothed workpiece (10).  The apparatus includes a workpiece spindle (50) having a workpiece holder (55) rotatably supported about an axis of rotation (C1) for holding the toothed workpiece; a tool spindle (34) having a tool holder (36) rotatably supported about an axis of rotation for holding a finger mill (35) and a control having a microprocessor (¶ 0019).  The control is configured to travel the tool spindle along at least one linear axis (X3, Z1) of the apparatus relative to the workpiece holder to chamfer an edge of the toothed workpiece by bringing the finger mill into contact with the edge (¶¶ 0044-0048; Figs. 3A-3E).  In addition, the control rotates the workpiece held in the workpiece holder by controlling the workpiece spindle for the chamfer machining of the toothed workpiece while the finger mill held in the tool holder engages at the edge of the toothed workpiece with a slanted position (via A3) of the axis of the tool spindle with respect to the axis of the workpiece spindle (¶ 0048; Fig. 4).  However, Zeller does not explicitly disclose the machining function being capable of varying the rotational speed of the toothed workpiece during the chamfer machining over a tooth space such that a left tooth Docket No. LSG19312flank is machined at a different rotational speed and/or rotational acceleration than a right tooth flank.
Kametani et al. (“Kametani”) discloses a chamfer machining apparatus (Fig. 1) with a control (34-37) configured to vary the rotational speed of the toothed workpiece during the chamfer machining over a tooth space (Fig. 4; Translation page 4).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the apparatus disclosed in Zeller with a control that varies the rotational speed of the toothed workpiece during the chamfer machining over a tooth space as taught by Kametani in order to improve accuracy of the chamfer shape based upon workpiece shape and desired chamfer shape.  While the disclosure of variable speed over the tooth space is disclosed, it is not explicit that the variation is such that a left tooth flank is machined at a different rotational speed than a right tooth flank.  Nevertheless, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the modified apparatus of Zeller with a control providing a different rotational speed for the cut along the left tooth flank than that of the right tooth flank as obvious to try in order to improve accuracy of the chamfer based upon intended shape and tooth flank geometry.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales that may support a finding of obviousness, including: “obvious to try” - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success).
(Claim 2) Zeller discloses a chamfer shape for each tooth space being identical (Fig. 4; Clm. 5).  Thus, in the modified device, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the modified apparatus of Zeller with an identical variation of rotational speed over each tooth space as obvious to try in order to produce the same accuracy and shape across each tooth space.  See KSR, 550 U.S. at 418.
(Claim 4) In the modified device, the machining function for the chamfer machining of the toothed workpiece held in the workpiece holder is capable of moving the tool spindle relative to the workpiece spindle by controlling movement of the tool spindle along the at least one linear axis such that the finger mill is guided along the edge of the toothed workpiece while the toothed workpiece is rotated about its axis of rotation (¶¶ 0019, 0044, 0048; Fig. 4).
(Claim 5) The at least one axis includes a first linear axis X (X3) via which the tool spindle is movable in a direction perpendicular to the axis of rotation (C1) of the toothed workpiece holder.  Movement of the tool spindle along the first linear axis X is such that the finger mill is guided along an edge of the workpiece while the workpiece is rotated about its axis of rotation (Fig. 4; ¶¶ 0044, 0048).
(Claims 7 and 17) The machining function is capable of using a finger mill having a cylindrical body (35; Fig. 4; Clm. 15).  The control is configured to arrange the tool holder at a position that is, with respect to the axis of rotation of the workpiece holder (C1), radially outside of the edge of the workpiece and, as best understood, axially on a toothed side of the edge of the toothed workpiece such that the finger mill extends, starting from the tool holder, from a radially outer position next to the toothed workpiece through a space between two teeth of the toothed workpiece to the edge of the toothed workpiece at a radially inner position (Figs. 3A to 3E).
(Claim 13) The modified device has a NC control (¶¶ 0019-0024) that includes the ability to receive an input chamfer shapes into the machine control (¶ 0019).  While it is not ultimately clear how the second shape would be determined by the machining function on the basis of the first shape, the system is capable of storing multiple chamfer inputs (¶ 0019).  The apparatus also includes the ability to determine, and output data to graphically, a deviation size between two shapes (¶ 0019).
(Claim 18) The control is configured to input variables of chamfer size being variable in over the tooth space (¶¶ 0019, 0048).  Thus, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the modified apparatus of Zeller with a variable chamfer size variation over each tooth space as obvious to try in order to produce the intended shape and account for changes in tooth geometry (e.g., flanks to root).  See KSR, 550 U.S. at 418.
(Claim 20) In the modified device, the finger mill is capable of being guided along the a part of the tooth space by a superposition of a movement of the first linear axis X (X3) and a movement of the second linear axis Z (Z1).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zeller (US Pub. No. 2016/0089737 A1) in view of Kametani et al. (JP 61-152320 A) further in view of Tachikawa et al. (US Pub. No. 2018/0236576 A1).
Zeller does not explicitly disclose the ability to rotate the workpiece both clockwise and counterclockwise.
Tachikawa et al. discloses a workpiece spindle capable of driving the workpiece both clockwise and counterclockwise during machining (Figs. 1, 5A-5F; ¶¶ 0019, 0065-0066).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the apparatus disclosed in Zeller with the capability of rotating the workpiece in both the clockwise and counterclockwise directions as taught by Tachikawa et al. in order to increase the flexibility of the apparatus.
Claims 10, 11, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zeller (US Pub. No. 2016/0089737 A1) in view of Geiser et al. (US Pub. No. 2014/0294530 A1).
(Claims 10 and 21) Zeller discloses an apparatus (1) for chamfer machining of a toothed workpiece (10).  The apparatus includes a workpiece spindle (50) having a workpiece holder (55) rotatably supported about an axis of rotation (C1); a tool spindle (34) having a tool holder (36) rotatably supported about an axis of rotation for holding a finger mill (35) and a control having a microprocessor (¶ 0019).  The tool spindle is movable relative to the workpiece holder via a first linear axis X (X3) in a direction perpendicular to the axis of rotation (C1) of the toothed workpiece holder and via a second linear axis Z (Z1) parallel with the axis of rotation of the workpiece holder.  The control configured to chamfer machine the toothed workpiece (Figs. 4, 5) by moving the tool spindle along the first linear axis X (X3; ¶¶ 0043, 0048) in a direction perpendicular to the axis of rotation (C1) of the toothed workpiece holder and the second linear axis (Z1; ¶ 0048) relative to the workpiece spindle such that the finger mill is guided along an edge of the workpiece while the workpiece is rotated about its axis of rotation (C1), with a slanted orientation of the axis of the tool spindle relative to the axis of the workpiece spindle (C1) while the workpiece is rotated about its axis of rotation (¶¶ 0044, 0048; A3; Figs. 4, 5).  However, Zeller does not explicitly disclose the tool spindle is movable via a third linear axis that extends in a plane perpendicular to the first linear axis.
Gesier et al. discloses a chamfer machining apparatus (Fig. 1) being movable in three linear axes (X, Z, Y).  The Y-axis being the third linear axis that extends in a plane perpendicular to the first linear axis (X), which is perpendicular to the rotation axis of the workpiece holder.  The tool spindle is arranged for the chamfer machining via the third linear axis (Y) such that the axis of rotation of the tool holder does not intersect the axis of rotation of the workpiece holder and extends skewed thereto.  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the apparatus disclosed in Zeller with the capability of movement via a third linear axis as taught by Geiser et al. in order to increase the flexibility of the apparatus.  Due to the capability of moving in three linear axes perpendicular to each other, the tool spindle is capable of being positioned such that a contact point between the finger mill and toothed workpiece is offset with respect to a first plane in which the axis of rotation of the workpiece holder extends and which extends parallel to the first linear axis.  Additionally, it should be noted that the plane is merely any plane parallel to the first linear axis (X3) such that a plane above the machine would provide the offset claimed.
(Claim 11) The tool spindle is pivotable via a pivot axis (A3) extending in a second plane that is perpendicular to the first linear axis X (X3).
(Claim 24) In the modified apparatus, the control is further configured to position the tool spindle for chamfer machining along the third linear axis such that an axis of rotation of the tool spindle extends parallel with but offset to the first plane (Fig. 4).
Response to Arguments
Applicant's arguments filed February 3, 2022 have been fully considered but they are not persuasive.  Applicant argues that the rejection of claim 8 does not cite support for the control of the tool spindle moving along the given axes claimed.  Additionally, Applicant contends that element 35 is not a milling cutter but instead a guiding pin.  Applicant further argues that the cutting face of the tool disclosed in Zeller is confined to the end face.  Turning to claim 23, Applicant argues that the tool holder fails is not disclosed as being arranged as claimed.  Relative to claim 1, Applicant argues that the Kametani reference should not be used to teach the variation of the rotational speed because it is not used for a chamfering operation.  The argument against claim 10 is in conclusory fashion that the combination of references fails to disclose or suggest the control configured to perform the recited steps.  Examiner disagrees.  
The rejection of claim 8 cites support for the movement along the at least one linear axis.  The control is configured to chamfer machine the toothed workpiece (Figs. 4, 5) by moving the tool spindle along the first linear axis X (X3; ¶¶ 0043, 0048) in a direction perpendicular to the axis of rotation (C1) of the toothed workpiece holder and along the second linear axis (Z1; ¶ 0048) relative to the workpiece spindle.  In addition, the tool holder is pivotable about axis A3 to skew the rotation axis thereof relative to the work holder axis.  As such, the prior art of record reads upon claim 8.
Element 35 is disclosed as a chamfering cutter (¶ 0044; Clm. 15).  The cutter, claimed as a rotary burr, does not have a cutting surface confined to only the end face.  As disclosed, the shape is cylindrical or conical.  If the cutting edges were only on the end face, why would the peripheral shape be claimed?  The reason is that on chamfering tools such as burrs, the peripheral surface is a cutting surface.
The Zeller reference discloses the arrangement of the tool as recited in claim 23.  Simply put, the claim does not say what Applicant believes it to say.  At least, the claim is not as restrictive as Applicant desires.  While the scope of the claim is not ultimately clear, the Zeller device is capable of being arranged at a radially out position and then at a radially inner position while machining the chamfer (Figs. 3A-3E).  As such, the reference reads upon the claim.
One of ordinary skill would consider the suggestion in the Kametani reference as it also concerns gear cutting and accuracy based upon the contour of the gear.  The uniform speed from flank to flank is but an example, not a requirement.  The suggestion is present in Kametani for varying the rotational speed via the controller.  The difference is speed is an obvious modification based upon the intended shape (as stated in the rejection above).  As it stands, the prior art of record reads upon the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722